Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 13-16) is/are: 
topology-change-aware registration module configured to receive a new RGB-D image in claim 13;
topology-change-aware geometric fusion module configured to receive the registered surface mesh in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Dou et al. ("Fusion4d: Real-time performance capture of challenging scenes." ACM Transactions on Graphics (ToG) 35.4 (2016)).

Regarding Claim 13. Dou teaches A system for real-time dynamic 4D reconstruction of image scenes (Dou, abstract, the paper describes a new pipeline for live multi-view performance capture, generating temporally coherent high-quality reconstructions in real-time. Our algorithm supports both incremental reconstruction,
improving the surface estimation over time, as well as parameterizing the nonrigid scene motion. Our approach is highly robust to both large frame-to-frame motion and topology changes, allowing us to reconstruct extremely challenging scenes. We demonstrate advantages over related real-time techniques that either deform an
online generated template or continually fuse depth data non-rigidly into a single reference model. Finally, we show geometric reconstruction results on par with offline methods which require orders of magnitude more processing time and many more RGBD cameras.), comprising:
a topology-change-aware registration module configured to receive a new RGB-D image including a color image and a depth image of a new incoming frame, a color image from a previous frame, and a previous surface mesh extracted from a canonical volume deformed by the previous frame (Dou, page 3, col 1, par 1, Fig. 2 shows the main system pipeline. We accumulate our 3D reconstruction in a hierarchical voxel grid and employ volumetric fusion to denoise the surface over time (Sec. 6). Unlike existing real-time approaches, we use the concept of key volumes to deal with radically different surface topologies over time (Sec. 6). This is a voxel grid that maintains the reference model, and ensures smooth nonrigid motions within the key volume sequence, but allows more drastic changes across key volumes. This is conceptually similar to the concept of a keyframe or anchor frame used in nonrigid tracking [Guo et al. 2015; Collet et al. 2015; Beeler et al. 2011], but this concept is extended for online nonrigid volumetric reconstruction.
Page 3, col 1, par 2, we take multiple RGBD frames as input and first estimate a segmentation mask per camera (Sec. 4). A dense correspondence field is estimated per separate RGBD frame using a novel learning-based technique (Sec. 5.2.4). This correspondence field is used to initialize the nonrigid alignment, and allows for robustness to fast motions – a failure case when closest point correspondences are assumed as in.
Page 3, col 1, par 4, In terms of acquisition our setup is similar to [Collet et al. 2015], but with a reduced number of cameras and no green screen. Our system, in its most general form, produces N depth maps using 2N monocular infrared (IR) cameras and N RGB images used only to provide texture information.
Page 3, col 2, par 2, in each frame we observe N depth maps, {Dn}Nn=1 and N foreground masks, {Sn}Nn=1. As is common [Curless and Levoy 1996; Newcombe et al. 2011; Newcombe et al. 2015], we accumulate this depth data into a non-parametric surface represented implicitly by a truncated signed distance function (TSDF) or volume V in some “reference frame” (which we denote as key volume). This allows efficient alignment and allows for all the data to be averaged into a complete surface with greatly reduced noise. Further, the zero crossings of the TSDF can be easily located to extract a high quality mesh V = {Vm}Mm=1
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
R3 with corresponding normal {nm}Mm=1. The goal of this section is to show how to estimate a deformation field that warps the key volume V or the mesh V to align with the raw depth maps {Dn}Nn=1. We typically refer V or V
as model, and {Dn}Nn=1 as data.
Page 9, col 1, par 2, Our system is fully implemented on the GPU using CUDA. Results of live multi-view scene captures for our test scenes are shown in Figures 1 and 7 as well as in the supplementary material.
Although Dou fails to explicitly teach “topology-change-aware registration module”, it indicates the system is implemented on a computer with GPU. The methods described in the paper is ran as computer code by a processor. Therefore, it is obvious to a person with ordinary skill in the art that the GPU is performing functionality similar to “topology-change-aware registration module”.); and perform a topology-change-aware registration process to output a registered surface mesh deformed to the images of the new incoming frame and an estimated deformation field (Dou, page 3, col 2, par 3, Following [Li et al. 2009] and [Dou et al. 2015] we choose the embedded deformation (ED) model of [Sumner et al. 2007] to parameterize the nonrigid deformation field. Before processing each new frame, we begin by uniformly sampling a set of K “ED nodes” within the reference volume by sampling locations {gk}Kk=1 
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
R3 from the mesh V extracted from this volume. Every vertex vm in that mesh is then “skinned” to its closest ED nodes. 
Page 5, col 2, par 2, Given two consecutive images Is and It, our target is to find local correspondences between pixel positions. We consider a local patch x with center coordinate p from an image I, which is passed through a decision tree until it reaches one terminal node (leaf).); and
a topology-change-aware geometric fusion module configured to receive the registered surface mesh deformed to the images of the new incoming frame, the estimated deformation field, the depth image of the new incoming frame, and the canonical volume deformed by the previous frame; and perform an image fusion process to update the canonical volume (Dou, page 7, col 1, par 4, the nonrigid matching stage estimates a deformation field which can be applied to either a volume or a surface to align with the input data in a frame. This alignment can be used, for example, to fuse that data into the volumetric model in order to denoise the model or to deform the model into the current frame for rendering.
Page 7, col 2, par 2, we approach this problem by redesigning the fusion pipeline. Our gold standard is that the temporal information from the estimated model should never downgrade the quality of the observed data. Put another way, the accumulated model should “upgrade” the data frame, when deemed feasible, by adding accumulated detail or filling in holes caused by occlusion or sensor failures. With this standard in mind, we designed a data fusion pipeline aimed at improving the quality and fidelity of the reconstruction at the data frame by robustly handling realistic surface deformations and tracking failure.
Page 7, col 2, par 3-4, at any given iteration we start by sampling a new data volume Vd from the depth maps. We next warp the current reference volume Vr to this data volume and fuse with the data using the estimated deformation field (see Sec. 5.1 for the details). The ED graph aligns the reference surface Vr to the data frame.
Page 8, col 2, par 2, after we fuse the depth maps into a data volume Vd and warp the reference volume to the data frame forming Vr, the next step is to blend the two volumes Vd and Vr to get the final fused volume Vd, used for the reconstructed output.
Page 9, col 1, par 2, Our system is fully implemented on the GPU using CUDA. Results of live multi-view scene captures for our test scenes are shown in Figures 1 and 7 as well as in the supplementary material.
Although Dou fails to explicitly teach “topology-change-aware geometric fusion module”, it indicates the system is implemented on a computer with GPU. The methods described in the paper is ran as computer code by a processor. Therefore, it is obvious to a person with ordinary skill in the art that the GPU is performing functionality similar to “topology-change-aware geometric fusion module”.).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. in view of Goel et al (US20180033193).

Regarding Claim 14. Dou further teaches The system of claim 13, wherein the canonical volume comprises a truncated signed distance field (TSDF) grid comprising at least one connected feature (Dou, page 3, col 2, par 2, in each frame we observe N depth maps, {Dn}Nn=1 and N foreground masks, {Sn}Nn=1. As is common [Curless and Levoy 1996; Newcombe et al. 2011; Newcombe et al. 2015], we accumulate this depth data into a non-parametric surface represented implicitly by a truncated signed distance function (TSDF) or volume V in some “reference frame” (which we denote as key volume). This allows efficient alignment and allows for all the data to be averaged into a complete surface with greatly reduced noise. Further, the zero crossings of the TSDF can be easily located to extract a high quality mesh V = {Vm}Mm=1
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
R3 with corresponding normal {nm}Mm=1. The goal of this section is to show how to estimate a deformation field that warps the key volume V or the mesh V to align with the raw depth maps {Dn}Nn=1. We typically refer V or V as model, and {Dn}Nn=1 as data.); and the estimated deformation field comprises a corresponding embedded deformation graph (EDG) comprising at least one connected feature  (Dou, page 3, col 2, par 3, Following [Li et al. 2009] and [Dou et al. 2015] we choose the embedded deformation (ED) model of [Sumner et al. 2007] to parameterize the nonrigid deformation field. Before processing each new frame, we begin by uniformly sampling a set of K “ED nodes” within the reference volume by sampling locations {gk}Kk=1 
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
R3 from the mesh V extracted from this volume. Every vertex vm in that mesh is then “skinned” to its closest ED nodes.).

Dou fails to explicitly teach, however, Goel teaches non-manifold connected feature (Goel, abstract, systems and methods for providing a preview that includes a visualization of various properties of an object to be printed from a three-dimensional
input model. For example, systems and methods described herein involve performing one or more of a printability analysis, appearance analysis, true-visual analysis, accuracy analysis, and an integrity analysis to identify defects, visual characteristics and other properties of the object to be printed. Systems and methods described herein
further relate to generating texture maps and applying the texture maps to three-dimensional renderings of the three-dimensional model to provide an interactive preview to enable a user to view and comprehend various issues associated with printing the object from the three-dimensional model.
[0023, 0050] As an example, the three-dimensional preview generating system can perform a printability analysis on the input model to identify a number of printability defects that render the input model unprintable. For instance, in one or more embodiments, the three-dimensional preview generating system analyzes an underlying structure (e .g., mesh) of the input model to identify properties of the underlying structure that would prevent a three-dimensional printer from printing an object based on the input model. As will be described in greater detail below, the three-dimensional
preview generating system analyzes the input model to identify various printability defects including, for example, self-intersecting faces; isolated vertices, edges, and faces; degenerate faces; mesh holes; t-vertices; non-manifold edges; folded faces; and other printability defects that render the input model unprintable.
[0077] In one or more embodiments, the three-dimensional preview generating system performs the accuracy analysis of the input model 102 by generating a warp
estimation model for the printable object. In particular, the three-dimensional preview generating system generates a three-dimensional representation of the input model 102 that approximates one or more distortions of a resulting printed object from the input model. Additionally, a principal length of the input model 102 at different heights along a medial axis is used as a section length input to calculate the warp deformation estimation model.).
Dou and Goel are analogous art, because they both teach method of 3D mesh image deformation/warping. Goel further teaches mesh structure with non-manifold edges. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 4D fusion method with 3D deformation (taught in Dou), to further include mesh with non-manifold connection edges (taught in Goel), so as to represent realistic 3D structure such as human head (Goel, Figure 2A).

Regarding Claim 15. The combination of Dou and Goel further teaches The system of claim 14, wherein the TSDF and the corresponding EDG have identical volumetric structures (Dou, page 3, col 2, par 2, in each frame we observe N depth maps, {Dn}Nn=1 and N foreground masks, {Sn}Nn=1. As is common [Curless and Levoy 1996; Newcombe et al. 2011; Newcombe et al. 2015], we accumulate this depth data into a non-parametric surface represented implicitly by a truncated signed distance function (TSDF) or volume V in some “reference frame” (which we denote as key volume). This allows efficient alignment and allows for all the data to be averaged into a complete surface with greatly reduced noise. Further, the zero crossings of the TSDF can be easily located to extract a high quality mesh V = {Vm}Mm=1
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
R3 with corresponding normal {nm}Mm=1. The goal of this section is to show how to estimate a deformation field that warps the key volume V or the mesh V to align with the raw depth maps {Dn}Nn=1. We typically refer V or V as model, and {Dn}Nn=1 as data.
Page 3, col 2, par 3, Following [Li et al. 2009] and [Dou et al. 2015] we choose the embedded deformation (ED) model of [Sumner et al. 2007] to parameterize the nonrigid deformation field. Before processing each new frame, we begin by uniformly sampling a set of K “ED nodes” within the reference volume by sampling locations {gk}Kk=1 
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
R3 from the mesh V extracted from this volume. Every vertex vm in that mesh is then “skinned” to its closest ED nodes.
Therefore, ED graph and TSDF are both from volume V.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. in view of Goel et al further in view of Sumner et al ("Embedded deformation for shape manipulation.", ACM siggraph 2007 papers).

Regarding Claim 16. The combination of Dou and Goel fails to explicitly teach, however, Sumner teaches The system of claim 14, wherein the EDG has a lower resolution than that of the TSDF (Sumner, abstract, the paper describes an algorithm that generates natural and intuitive deformations via direct manipulation for a wide range of shape representations and editing scenarios. Our method builds a space deformation represented by a collection of affine transformations organized in a graph structure. One transformation is associated with each graph node and applies a deformation to the nearby space. Positional constraints are specified on the points of an embedded object. As the user manipulates the constraints, a nonlinear minimization problem is solved to find optimal values for the affine transformations. Feature preservation is encoded directly in the objective function by measuring the deviation of each transformation from a true rotation. This algorithm addresses the problem of “embedded deformation” since it deforms space through direct manipulation of objects embedded within it, while preserving the embedded objects’ features. We demonstrate our method by editing meshes, polygon soups, mesh animations, and animated particle systems.
Page 2, col 2, par 2, Efficiency. Since the geometric complexity of objects can be enormous, efficiency considerations dictate a reduced deformable model that separates the complexity of the deformation algorithm from the complexity of the geometry. We propose a reduced model called a “deformation graph” that is simple, general, and independent of any particular geometry representation. A deformation
graph consists of nodes connected by undirected edges. One affine transformation is associated with each node so that the nodes provide spatial organization to the resulting deformation. Graph edges connect nodes of overlapping influence and provide a means for information exchange so that a globally consistent deformation can be found. Due to its simple structure, there are many ways to build a deformation graph including point sampling, simplification, particle tracing, or even hand design.
Therefore, the ED graph is a reduced complexity model than its original structure.).
Dou, Goel and Sumner are analogous art, because they both teach method of 3D image deformation using EDG structure. Sumner further teaches the EDG is a reduced complexity model. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 4D fusion method with 3D deformation (taught in Dou and Goel), to further use the reduced complexity EDG in deformation (taught in Sumner), so as to provide intuitive direct manipulation, natural feature preservation and efficiency (Sumner, page 2, col 2, par 4).


Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “... detecting one or more topology changes between reconstructed frames and a new incoming frame, wherein the reconstructed frames produce a first surface mesh, a first deformation grid, and a first volumetric cell structure representing a canonical volume reconstructed from images of previous frames, and wherein the one or more topology changes are detected as a set of discontinuities in the first surface mesh;
duplicating cells of the first volumetric cell structure at the set of discontinuities to generate a set of nodes, wherein the set of nodes have a non-manifold connectivity; and
fusing a depth image of the new incoming frame with the first volumetric cell structure having the set of nodes to form a next volumetric cell structure, wherein the new incoming frame produces a next surface mesh, a next deformation grid, and the next volumetric cell structure.” in the context of Claim 1.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Claims 2-12 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-12 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611